DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to paper filed on Nov. 14, 2022, the applicants have amended claims 1, 3, 4, 6 and 7.
Claims 1-15 are pending in the application.

Response to Arguments
Applicant's arguments filed on Nov. 14, 2022 have been fully considered but they are not persuasive regarding written description rejection, indefiniteness rejection of claims 5 and 6 and Improper Markush Group rejection. Regarding written description rejection, the applicants have amended claims to limit the values of variables L1, L2 and L4 in formula VIII as well as values of variables L2, L3 and L4 in formula VI. However, the value of variable L3 in formula VIII and variable L1 in formula VI is not amended to limit it to pyrazole ring and furthermore, the value of variable X is also not amended for formulae VI and VIII. As stated clearly in the last office action, the only written description for preparing and using instant compounds of formula VI is where variable L1 represents pyrazole and variable X represents C, O, S or N (see compounds on pages 54 and 79). Furthermore, there is not even a single compound prepared in the whole specification encompassed by formula VIII. There is no written description for preparing and using instant compounds of formulae VI and VIII where variable L3 (formula VIII) and L1 (formula VI) represents every known 5-membered heteroaryl ring in the art. The applicant did not point out any compounds encompassed by formule VI and VIII in the specification where these variables represent 5-heteroaryl rings other than pyrazole ring and variable X is other than C, O, S and N.
Regarding indefiniteness rejection of claims 5 and 6, the applicants neither amended claims nor addressed these rejections in relation to variables R91, R101, W, Ri l, Uc, Wc and Rv.
Regarding Improper Markush Group rejection, the applicants mention that claims are amended to overcome this rejection. This is not true. Claim 1 still has compounds of formula II which have totally different core than compounds of formulae VI and VIII. Also, in compounds of formulae VI and VIII, the values of variables L1, L3 and X are critical for the common core of these compounds.

Conclusion
Rejection of claims 1-6 and 8-15 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.
Rejection of claims 5 and 6 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.
The Improper Markush Group rejection of claims 1-15 is maintained for the reasons of record.

                        NEW      GROUNDS     OF    REJECTION
Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "bicyclic heteroaryl rings (see line 7) for the value of 

5-membered heteroaryl ring" in claim 1.  There is insufficient antecedent basis for 

this limitation in the claim.

Claim 7 recites the limitation "phenyl ring for the value of variable L3 (see compounds on pages 15 and 16) " in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "pyridine ring for the value of variable L4 (see compounds 

on pages 15 and 16) " in claim 1.  There is insufficient antecedent basis for this 

limitation in the claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                    /CHARANJIT AULAKH/                                    Primary Examiner, Art Unit 1625